TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                     JUDGMENT RENDERED DECEMBER 10, 2014



                                    NO. 03-13-00128-CR


                                 Robert LeBlanc, Appellant

                                               v.

                                 The State of Texas, Appellee




          APPEAL FROM 264TH DISTRICT COURT OF BELL COUNTY
       BEFORE CHEF JUSTICE JONES, JUSTICES PEMBERTON AND FIELD
              AFFIRMED -- OPINION BY JUSTICE PEMBERTON




This is an appeal from the judgment of conviction signed by the district court. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

district court’s judgment of conviction.    Therefore, the Court affirms the district court’s

judgment of conviction. Because appellant is indigent and unable to pay costs, no adjudication

of costs is made.